Exhibit 10.7

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT (“Agreement”) dated as of June 29, 2006, by and among
Ultra Clean Holdings, Inc., a Delaware corporation (together with its
successors, the “Company”), and Leonard Mezhvinsky (“Executive”), to be
effective as of the Effective Time (as defined in the Merger Agreement) (the
“Effective Date”).

     WHEREAS, upon consummation of the transactions contemplated by the
Agreement and Plan of Merger dated as of June 29, 2006 (the “Merger Agreement”),
among Sieger Engineering, Inc. (the “Target”), the Company and certain other
parties named therein, Target will become a subsidiary of the Company;

WHEREAS, Executive is currently employed by Target;

     WHEREAS, the Company considers it in its best interests to foster the
continued employment of Executive with the Company or one of its affiliates from
and after the Effective Date;

     WHEREAS, Executive is willing to continue his employment on and after the
Effective Date on the terms hereinafter set forth in this Agreement;

     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1
POSITION; TERM OF AGREEMENT

     Section 1.01. Position. (a) As of and following the Effective Date,
Executive shall serve as President of the Company and its applicable
subsidiaries. Executive shall report to the Chief Executive Officer of the
Company. Executive shall have such duties and authority, consistent with such
position, as shall be determined from time to time by the Company.

     (b) The Company shall recommend to the Nominating and Corporate Governance
Committee that Executive be nominated as a member of the Company’s Board of
Directors (the “Board”) as of the appointment of an independent director to the
Board.

     (c) During the Employment Term (as defined below), Executive will devote
substantially all of his business time to the performance of his duties under



--------------------------------------------------------------------------------





this Agreement and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict with the rendition
of such services either directly or indirectly, without the prior written
consent of the Board.

     Section 1.02. Term. The term of this Agreement (the “Employment Term”)
shall commence on the Effective Date and end on the anniversary of the Effective
Date, subject to earlier termination if Executive’s employment is terminated by
written notice by either party (subject to the terms of this Agreement) or
extension by mutual written agreement of the parties.

ARTICLE 2
COMPENSATION AND BENEFITS

     Section 2.01. Base Salary. Commencing on the Effective Date, the Company
shall pay Executive an initial annual base salary (the “Base Salary”) at the
annual rate of $297,500, payable in accordance with the payroll and personnel
practices of the Company from time to time. Executive’s compensation package
shall be subject to periodic review by the Board or a committee of the Board.

     Section 2.02. Bonus. Executive shall be eligible to participate in an
executive bonus plan in accordance with the terms and conditions of such plan.
Executive’s target bonus opportunity shall be $148,750, subject to meeting such
performance criteria (including Company performance goals and/or individual
performance goals) as shall be set by the Board or the Compensation Committee of
the Board in its discretion.

     Section 2.03. Stock Options. Promptly after the Effective Date and subject
to approval by the Board, the Company shall grant to Executive an option (the
“Option”) to purchase 315,000 shares of common stock of the Company (“Common
Stock”), at an exercise price per share equal to the fair market value
(determined in accordance with the terms of the Company’s stock incentive plan)
of a share of Common Stock on the grant date. Subject to Executive’s continued
employment with the Company or one of its subsidiaries as of the applicable
vesting date, the Option shall become vested over four years as follows: (i) 25%
of the shares constituting the Option shall become vested and exercisable on the
first anniversary of the Effective Date, and (ii) thereafter, 1/48 of the shares
constituting the Option shall become vested and exercisable per month. Upon a
Change of Control (as defined below), the Option shall become fully vested.
Except as set forth herein, the Option shall otherwise be subject to the terms
of the Company’s stock incentive plan.

2



--------------------------------------------------------------------------------





     Section 2.04. Employee Benefits. Subject to the terms of the applicable
plans, Executive shall be eligible during the Employment Term for employee
benefits substantially similar to those benefits made available generally to
senior executives of the Company.

     Section 2.05. Business And Travel Expenses. Reasonable travel,
entertainment and other business expenses incurred by Executive in the
performance of Executive’s duties hereunder shall be reimbursed by the Company
in accordance with the Company’s policies as in effect from time to time.

ARTICLE 3
CERTAIN TERMINATION BENEFITS

     Section 3.01. Involuntary Termination. (a) A “Qualifying Event” means (i)
the termination of Executive’s employment by the Company without Cause (other
than by reason of Executive’s death or disability) at any time or (ii) the
termination of Executive’s employment by Executive with Good Reason within six
months after a Change of Control.

     (b) In the event of any termination of employment during the Employment
Term upon a Qualifying Event, Executive shall be entitled to the following
benefits (the “Severance Benefits”), subject to Executive signing and not
revoking a release of claims in a form reasonably acceptable to the Company and
Executive’s continued compliance with the covenants set forth in Section 4.01
hereof or of the Corporate Opportunity Agreement:

>      (i) The Company shall (A) continue to pay Executive’s base salary for 12
> months following the date of termination and (B) pay Executive as soon as
> practicable a lump sum, in cash, equal to Executive’s earned but unpaid bonus,
> if any, as of the date of termination; provided that is the intention of the
> parties that the timing of the payments under this clause (i) shall be made in
> compliance with Section 409A of the Code.
> 
>      (ii) Continuation of medical and dental benefits for Executive and his
> dependents substantially similar to, and at the same cost to Executive of,
> those provided immediately prior to the date of termination until the earlier
> to occur of (A) the end of the 12-month period after the date of termination
> and (B) such time as Executive is covered by comparable programs of a
> subsequent employer.
> 
>      (iii) Subject to Section 2.03 above, the portion of any options to
> purchase stock in the Company held by Executive under the Company’s employee
> stock option plan which would have become vested and exercisable within the
> 12-month period following the date of termination shall become fully vested
> and exercisable on the date of such termination.

3



--------------------------------------------------------------------------------





     (c) The benefits provided under this Section shall be in lieu of any
severance benefits under any plans, programs, policies or practices of the
Company and its subsidiaries and shall be reduced by amounts due, or notice
period required, under the WARN Act or other applicable law.

     Section 3.02. At-Will Employment Status. Nothing contained in this
Agreement shall interfere with the at-will employment status of Executive or
with the Company’s or Executive’s right to terminate Executive’s employment at
any time, subject to payment of the benefits provided under Section 3.01 if
applicable.

     Section 3.03. Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

     (a) “Cause” means the occurrence of any one or more of the following:

>      (i) the failure, refusal or willful neglect of Executive to perform the
> services required of Executive hereunder;
> 
>      (ii) the Company forming a good faith belief that Executive has engaged
> in fraudulent conduct in connection with the business of the Company or that
> Executive has committed a felony;
> 
>      (iii) Executive’s breach of any of the covenants contained in Section
> 4.01 or of the Confidentiality Agreement (as defined below); or
> 
>      (iv) the Company forming a good faith belief that Executive has committed
> an act of misconduct, violated the Company’s anti-discrimination policies
> prohibiting discrimination or harassment on the grounds of race, sex, age or
> any other legally prohibited basis, or otherwise has caused material harm to
> the Company’s reputation or goodwill.

     (b) “Change of Control” means the occurrence of any one or more of the
following:

>      (i) the consummation of a merger or consolidation of the Company with or
> into any other entity (other than with any entity or group in which Executive
> has not less than a 5% beneficial interest) pursuant to which the holders of
> outstanding equity of the Company immediately prior to such merger or
> consolidation hold directly or indirectly 50% or less of the voting power of
> the equity securities of the surviving entity;
> 
>      (ii) the sale or other disposition of all or substantially all of the
> Company’s assets (other than to any entity or group in which Executive has not
> less than a 5% beneficial interest); or
> 
>      (iii) any acquisition by any person or persons (other than the direct and
> indirect holders of outstanding equity of the Company

4



--------------------------------------------------------------------------------





> immediately after the Effective Date and other than any entity or group in
> which Executive has not less than a 5% beneficial interest) of the beneficial
> ownership of more than 50% of the voting power of the Company’s equity
> securities in a single transaction or series of related transactions;
> provided, however, that an underwritten public offering of the Company’s
> securities shall not be considered a Change in Control;

provided, however, that a transaction shall not constitute a Change in Control
if its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who directly or indirectly held the Company’s
securities immediately before such transaction.

     (c) “Good Reason” means the occurrence of any of the following without
Executive’s written consent:

>      (i) A significant reduction in the duties, position and responsibilities
> held by the Executive immediately prior to the Change of Control;
> 
>      (ii) A material reduction by the Company of Executive’s base salary
> (other than in connection with an action affecting a majority of the executive
> officers of the Company); or
> 
>      (iii) Any relocation of Executive’s office to a location more than 60
> miles from its location immediately prior to the Change of Control;

provided, however, that no act or failure to act by the Company shall give rise
to Good Reason unless (A) Executive notifies the Company in writing of the
circumstances he believes constitute Good Reason hereunder within 30 days after
he acquires knowledge of such circumstances and (B) the Company has failed to
cure or remedy such circumstances within 30 days of written notice by Executive
to the Company.

ARTICLE 4
COVENANTS AND REPRESENTATIONS

     Section 4.01. Nondisparagement, Nonsolicitation And Nondisclosure. (a) In
connection with the termination of Executive’s employment hereunder, Executive
shall cooperate with the Company and any subsidiary or affiliate of the Company
to ensure an orderly transition, in such a manner and at such times as the
Company shall reasonably request.

     (b) Executive agrees he will be bound by the non-solicitation covenants in
Section 1(b) of the Agreement to Preserve Corporate Opportunity.

5



--------------------------------------------------------------------------------





     (c) Except as required by law, neither party will at any time (whether
during or after termination of Executive’s employment with the Company)
knowingly make any statement, written or oral, or take any other action that
would disparage or otherwise harm the other party, its business or reputation
or, in the case of the Company, the reputation of any of its affiliates or the
officers and directors of any of them.

     (d) Executive agrees to execute the Company’s standard form of
Confidentiality and Non-Disclosure Agreement (the “Confidentiality Agreement”)
and to comply with the obligations thereunder during and after the Employment
Term.

     Section 4.02. Material Inducement; Specific Performance. (a) If any
provision of Section 4.01 is determined by a court of competent jurisdiction not
to be enforceable in the manner set forth in this Agreement, the Company and
Executive agree that it is the intention of the parties that such provision
should be enforceable to the maximum extent possible under applicable law and
that such court shall reform such provision to make it enforceable in accordance
with the intent of the parties.

     (b) Executive acknowledges that a material part of the inducement for the
Company to provide the compensation provided herein is Executive’s covenants set
forth in Section 4.01 and that the covenants and obligations of Executive with
respect to nondisclosure and nonsolicitation relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees that, if
Executive shall materially breach any of those covenants during or following
termination of employment, the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post a bond) restraining Executive from committing any violation of the
covenants and obligations contained in Section 4.01 and the Company shall have
no further obligation to pay Executive any benefits otherwise payable hereunder.
The remedies in the preceding sentence are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity as an
arbitrator (or court) shall reasonably determine.

     Section 4.03. Executive Representation. Executive expressly represents and
warrants to the Company that Executive is not a party to any contract or
agreement and is not otherwise obligated in any way, and is not subject to any
rules or regulations, whether governmentally imposed or otherwise, which will or
may restrict in any way Executive’s ability to fully perform Executive’s duties
and responsibilities under this Agreement.

6



--------------------------------------------------------------------------------





ARTICLE 5
SUCCESSORS AND ASSIGNMENTS

     Section 5.01. Assignments. Except for an assignment in the event of a
change in control or an assignment to an affiliate of the Company, this
Agreement shall not be assignable by the Company without the written consent of
Executive. This Agreement shall not be assignable by Executive.

     Section 5.02. Successors; Binding Agreement. This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.


ARTICLE 6
MISCELLANEOUS

     Section 6.01. Notices. Any notice required to be delivered hereunder shall
be in writing and shall be addressed:

  (i)

if to the Company, to:

Ultra Clean Holdings, Inc.
150 Independence Drive
Menlo Park, CA 94025
Fax: (650) 326-0929
Attention: Chief Executive Officer

    (ii) if to Executive, to Executive’s last known address as reflected on the
books and records of the Company;

or, in each case, to such other address as such party may hereafter specify for
the purpose by written notice to the other party hereto. Any such notice shall
be deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a business day in the
place of receipt. Otherwise, any such notice shall be deemed not to have been
received until the next succeeding business day in the place of receipt.

     Section 6.02. Dispute Resolution. (a) Except as provided in Section 4.02,
each of Executive and the Company shall have the right and option to elect (in
lieu of litigation) to have any dispute or controversy arising under or in
connection with this Agreement settled by arbitration, conducted before a panel
of three arbitrators sitting in Santa Clara County, California, in accordance
with the rules of the American Arbitration Association then in effect.
Executive’s election to arbitrate, as herein provided, and the decision of the
arbitrators in that proceeding, shall be binding on the Company and Executive.
Judgment may be entered on the award of the arbitrator in any court having
jurisdiction.

7



--------------------------------------------------------------------------------





     (b) Each party shall pay its own expenses of such arbitration or litigation
and all common expenses of such arbitration or litigation shall be borne by the
Company. Each party to an arbitration or litigation hereunder shall be
responsible for the payment of its own attorneys’ fees.

     Section 6.01. Unfunded Agreement. The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Executive
and/or Executive’s beneficiaries, and shall not entitle Executive or such
beneficiaries to a preferential claim to any asset of the Company.

     Section 6.02. Entire Agreement. This Agreement represents the entire
agreement between Executive and the Company, Target and this affiliates with
respect to the matters referred to herein, and supersedes all prior discussions,
negotiations, and agreements concerning such matters (other than the
Confidentiality Agreement).

     Section 6.03. Tax Withholding. Notwithstanding anything in this Agreement
to the contrary, the Company shall be entitled to withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as are
legally required to be withheld.

     Section 6.04. Waiver Of Rights. The waiver by either party of a breach of
any provision of this Agreement shall not operate or be construed as a
continuing waiver or as a consent to or waiver of any subsequent breach hereof.

     Section 6.05. Amendment. This Agreement may not be modified, altered or
changed except upon the express written consent of both parties.

     Section 6.06. Severability. In the event any provision of this Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Agreement, and this Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.

     Section 6.07. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without
reference to principles of conflict of laws.

     Section 6.08. Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.

8



--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
to be effective as of the day and year first written above.

  ULTRA CLEAN HOLDINGS, INC.               By:      

--------------------------------------------------------------------------------

    Name:     Title:                           EXECUTIVE:                    

--------------------------------------------------------------------------------

  Leonard Mezhvinsky


9



--------------------------------------------------------------------------------

